DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuragi et al., U.S. Patent No. 6,278,222, patented on 8/21/2001 (Katsuragi), in view of Yang et al., “Effects of porosity on dielectric and piezoelectric properties of porous lead zirconate titanate ceramics”, published on 4/14/2011 (Yang).

As to Claim 1, Katsuragi discloses a transducer comprising: a housing [14]; and a piezoelectric element [10, 40] that is disposed inside the housing [14] (see Fig. 5), and that has a film [42] the piezoelectric element [10, 40] being bent or curved (see Fig. 10).
It is noted that Katsuragi does not explicitly disclose that the piezoelectric element has a porous film. However, providing a porous film for a piezoelectric element was well known. Yang teaches that using porous PZT is advantageous due to low cost, easy fabrication, and linearity (See Yang: p. 98, first paragraph). One of ordinary skill would have recognized the applicability of Yang to Katsuragi, both are directed to PZT materials for use as a piezoelectric material (See Katsuragi: col. 7, lines 22-32, Yang: p. 98, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide Yang’s improvement of a porous film as the film comprising the piezoelectric element of Katsuragi.

As to Claim 2, Katsuragi and Yang remain as applied above to Claim 1. Katsuragi further discloses that the piezoelectric element [10, 40] further has a pair of electrodes [42, 43] that are laminated on both sides of the porous film [41] (col. 7, lines and the pair of electrodes [42, 43] which face to each other due to bending or curving of the piezoelectric element [10, 40] are configured not to come into contact with each other (the electrodes face each other due to curving, but are separated by insulating material [44]; see Figs. 9 and 10; col. 7, lines 20-21).

As to Claim 3, Katsuragi and Yang remain as applied above to Claim 2. Katsuragi further discloses that the pair of electrodes [42, 43] which face to each other are configured not to electrically short-circuit (the opposite electrodes [42, 43] are separated by insulating material [44]; see Figs. 9 and 10; col. 7, lines 20-21).

As to Claim 4, Katsuragi and Yang remain as applied above to Claim 3. Katsuragi further discloses that an insulating member [44] that is interposed between the pair of electrodes [42, 43] which face to each other (the opposite electrodes [42, 43] are separated by insulating material [44]; see Figs. 9 and 10; col. 7, lines 20-21).

As to Claim 5, Katsuragi and Yang remain as applied above to Claim 3. Katsuragi further discloses that the piezoelectric element [10, 40] is further bent or curved after being bent (the piezoelectric element [40] is in a spiral; see Fig. 10).

As to Claim 6, Katsuragi and Yang remain as applied above to Claim 1. Katsuragi further discloses that the piezoelectric element [10, 40] is folded into multiple layers (the piezoelectric element [40] is in a spiral; see Fig. 10).

Claim 7, Katsuragi and Yang remain as applied above to Claim 6. Katsuragi further discloses that adjacent layers of the piezoelectric element [40] that are adjacent due to folding of the piezoelectric element [40] are not in contact with each other (the portions [41, 42, 43] are separated by insulating material [44]; see Figs. 9 and 10; col. 7, lines 20-21).

As to Claim 11, Katsuragi and Yang remain as applied above to Claim 1. Katsuragi further discloses a core column [45] that is connected to the housing and around which the piezoelectric element [40] is wound (see Fig. 10).

Claims 1, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al., U.S. Patent No. 4,725,994, patented on 2/16/1988, (Kaneko), in view of Yang et al., “Effects of porosity on dielectric and piezoelectric properties of porous lead zirconate titanate ceramics”, published on 4/14/2011 (Yang).

As to Claim 1, Kaneko discloses a transducer (Fig. 3) comprising: a housing [10, 32]; and a piezoelectric element [14] (col. 3, lines 17-20) that is disposed inside the housing [10, 32] and that has a film [16], the piezoelectric element [14] being bent or curved (see Fig. 3).  
It is noted that Kaneko does not explicitly disclose that the piezoelectric element has a porous film. However, providing a porous film for a piezoelectric element was well known. Yang teaches that using a material such as a porous piezoelectric film is advantageous due to low cost, easy fabrication, and linearity (See Yang: p. 98, first 

As to Claim 8, Kaneko and Yang remain as applied above to Claim 1. Kaneko further discloses a covering member [32] that covers the piezoelectric element [14]  (see Fig. 3).

As to Claim 9, Kaneko and Yang remain as applied above to Claim 8. Kaneko further discloses that the covering member [32] is a bag body (see Fig. 3).

As to Claim 10, Kaneko and Yang remain as applied above to Claim 9. Kaneko further discloses that a flexible support member [34] that supports the piezoelectric element [14] and to which the bag body [32] is connected (see Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653